MEMORANDUM OPINION

                                          No. 04-11-00297-CV

                                      IN RE Mark Alan HOGAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 25, 2011

PETITION FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION DISMISSED

           On April 25, 2011, relator filed a petition entitled “Petition for Writ of Mandamus and

Prohibition.” On May 3, 2011, relator filed a “Notice of Rescission of Writ of Mandamus and

Prohibition,” which we construe as a motion to dismiss the petition. Accordingly, relator’s

petition for writ of mandamus and writ of prohibition is DISMISSED.

                                                                           PER CURIAM




1
 This proceeding arises out of Cause No. JC-3455, styled Veterans Land Board of the State of Texas and Fannie
Mae also known as Federal National Mortgage Association v. Mark A. Hogan, et al., in the Justice of the Peace
Court, Precinct No. 3, Kendall County, Texas, the Honorable Debby S. Hudson presiding.